Citation Nr: 1618277	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to June 1985 and from February 1986 to February 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also initiated an appeal of a denial of service connection for tinnitus.  A March 2013 rating decision granted service connection for tinnitus, rated 10 percent, effective July 27, 2012.  Consequently, that matter is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

In a February 2016 statement, the Veteran requested a videoconference hearing before the Board with respect to his claim of service connection for bilateral hearing loss.  He is entitled to such hearing.

As videoconference hearings are scheduled by the AOJ, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board in this matter.  He (and his representative) should be notified of the location, date, and time of the hearing.  Thereafter, the case should be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

